Case 9:20-cv-82318-RAR Document 11 Entered on FLSD Docket 01/19/2021 Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO. 20-CV-82318-RAR

  LEVIATHAN SECURITY GROUP, INC.,

             Plaintiff,

  v.

  LEVIATHAN DEFENSE GROUP LLC
  D/B/A LEVIATHAN SECURITY SOLUTIONS, and
  MICHAEL W. BIRD, JR.,

        Defendants.
  _____________________________________________________/

                          ORDER REQUIRING JOINT SCHEDULING REPORT
                           AND CERTIFICATES OF INTERESTED PARTIES 1

             The parties are directed to prepare and file a joint scheduling report, as required by Local

  Rule 16.1, by January 26, 2021. In addition, by January 26, 2021, the parties, including

  governmental parties, must file Certificates of Interested Parties and Corporate Disclosure

  Statements that contain a complete list of persons, associated persons, firms, partnerships, or

  corporations that have a financial interest in the outcome of this case, including subsidiaries,

  conglomerates, affiliates, parent corporations, and other identifiable legal entities related to a

  party. Throughout the pendency of the action, the parties are under a continuing obligation to

  amend, correct, and update the Certificates.

             DONE AND ORDERED in Fort Lauderdale, Florida, this 19th day of January, 2021.




                                                                RODOLFO A. RUIZ II
                                                                UNITED STATES DISTRICT JUDGE


  1
       The parties must not include Judge Ruiz as an interested party unless he has an interest in the litigation.
